DETAILED CORRESPONDENCE
	Receipt is acknowledged of Applicants’ amended claims, remarks, replacement drawing sheets, and RCE, all filed on 24 March 2021.
The objection the drawings is withdrawn in view of the replacement sheet.
The rejections under 35 USC 112(a) and (b) are withdrawn in view of the amendments to the claims.
The rejection under 35 USC 103 is withdrawn in view of the amendments to the claims and remarks.  The instant independent claims now recite a space enclosed by walls formed by at least one external enterically biodegradable film having peripheral areas where the walls are joint together to form between said walls a space enclosed by the inner surface of the walls.   As noted on pages 12-13 of the remarks, the cited prior art does not teach such a contained space.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 36, 37, 41-43, 45, 46, 49-56, 58, and 60-62 remain and new claims 63 and 64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 10,507,127 (‘127) (see PTO-892).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘127 claims a folded device encased in a gastric degradable swallowable encasing, the folded device comprising at least one compartment defined by a space enclosed by walls formed by an external enterically biodegradable film having a thickness of between about 3 and about 60 microns, the external enterically biodegradable film enclosing a gel-film comprising particles of at least one gel-forming compound, said gel-film having a thickness of between about 50 and about 300 microns, or a thickness of .
*
Claims 36, 37, 41-43, 45, 46, 49-56, 58, and 60-62 remain and new claims 63 and 64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of copending Application No. 16/439,865 (‘865).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘865 claims a folded expandable gastro-retentive device having an initial folded form, said form being transformable, in sequence, upon delivery to a subject gastrointestinal system, into (a) an expanded from, (b) a declined form, and (c) a disintegrated form; said device comprising at least one compartment having an external stomach-stable enteric-biodegradable film allowing liquid permeation therethrough, said at least one compartment enclosing a film comprising at least one gel-forming compound; wherein said at least one gel-forming compound is configured to, upon contact with liquid, undergo swelling into a gel to transform said device into the expanded, 3-dimensional form (a); said device in the expanded form (a) is configured to, upon continued stomach residence, adopt a declined form (b) and evacuate through the pylorus into the intestine; and wherein the external enteric biodegradable film is configured to enterically degrade in the intestine to transform the device to the disintegrated from (c) (see claim 1).
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615